Citation Nr: 0617466	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  04-24 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for fatty liver due to 
hydrazine exposure.

2.  Entitlement to service connection for chronic 
degenerative joint disease of the spine with disc 
degeneration claimed as lumbago and back pain.

3.  Entitlement to service connection for major depression.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


REMAND

The veteran served on active duty from April 1983 to August 
1990.

The veteran's service medical records show that he suffered 
from back "strain" and "sprain" while in service and that 
he was exposed to hydrazine fuel.  A June 2002 VA Liver 
examination report showed that the veteran was diagnosed with 
fatty liver and elevated SGPT-63 and SGPT-103, though the 
examiner stated that this was "essentially a benign 
condition."  The examiner also stated that the medial record 
was not available for review.  A recent post-service progress 
note, dated in October 2001, showed that upon MRI of the 
lumbar spine the veteran was diagnosed with early 
degenerative joint disease in the lumbar spine with mild 
concentric disc bulging at the L4-L5 and L5-S1 levels.  
Recent VA progress notes also show that the veteran has been 
diagnosed with major depression secondary to low back pain.  
The record, however, does not contain etiological opinions 
regarding the veteran's low back condition or major 
depression.  The Board also notes that the most recent 
medical evidence of record is dated in 2002.  

VA's fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous examination which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Because 
there is no conclusive opinion in the claims folder as to 
whether the veteran suffers from a pathological liver 
condition a VA Liver examination is in order to determine 
whether such condition exists and whether it is related to 
his in-service hydrazine exposure.  Also, because there is no 
record of etiological opinions regarding the veteran's low 
back disability or major depression VA examinations regarding 
those conditions are warranted in order to determine their 
etiology and, specifically, whether they are related to the 
veteran's service.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  38 
C.F.R. §§ 3.158 and 3.655 (2005).  

1.  The RO should schedule the veteran for 
a VA Liver examination in order to 
determine whether the veteran has a 
pathologic condition involving his liver.  
The claims folder must be made available 
to the examiner.  After performing the 
necessary examinations and tests the 
examiner should review the claims folder, 
and make a specific statement to the 
effect that such review was performed.  
The examiner should then express an 
opinion as to whether it is at least as 
likely as not (fifty percent or greater) 
that any pathologic condition involving 
the liver is etiologically related to the 
veteran's active duty service, including 
his exposure to hydrazine.  The examiner 
should specifically articulate the 
reasoning behind all opinions expressed.

2.  The RO should schedule the veteran for 
a VA orthopedic examination in order to 
determine the nature and etiology of his 
lumbar spine disability.  The claims 
folder must be made available to the 
examiner.  After performing the necessary 
examinations and tests the examiner should 
review the claims folder.  The examiner 
should then express an opinion as to 
whether it is at least as likely as not 
(fifty percent or greater) that the 
veteran's current low back disability was 
initially manifested during service or 
otherwise related to the complaints 
concerning the back reported during his 
periods of active duty service.  The 
examiner should specifically articulate 
the reasoning behind all opinions 
expressed.

3.  The RO should also schedule the 
veteran for a VA neuropsychiatric 
examination in order to determine the 
nature and etiology of any psychological 
disability that may be present, including 
major depression.  The claims folder must 
be made available to the examiner.  After 
performing the necessary examinations and 
tests the examiner should review the 
claims folder.  The examiner should then 
express an opinion as to whether it is at 
least as likely as not (fifty percent or 
greater) that any psychological disability 
is etiologically related to the veteran's 
periods of active duty service.  The 
examiner should also express an opinion as 
to whether any psychological disability is 
etiologically related to the veteran's low 
back disability.  The examiner should 
specifically articulate the reasoning 
behind all opinions expressed.

4.  The RO should then readjudicate the 
veteran's claims for service connection on 
the merits.  If the determinations remain 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case (SSOC) that addresses all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran 
should be given an opportunity to respond 
to the SSOC.  The veteran should also be 
informed of the information and evidence 
needed to establish a disability rating 
and effective date for the claim on appeal 
as noted by The United States Court of 
Appeals for Veterans Claims in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The 
veteran and his representative should then 
be given an opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



